Citation Nr: 0638536	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  03-09 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a right ankle 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from January 1974 to February 
1975 and subsequent service with the Air National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating determination 
of the Pittsburgh, Pennsylvania, Department of Veterans 
Affairs (VA) Regional Office (RO) that denied entitlement to 
service connection for tinnitus and a right ankle disability.  

This matter was previously before the Board in January 2005, 
at which time it was remanded for further development.  

In November 2005, the Appeals Management Center (AMC), 
Cleveland Resource Center, granted service connection for 
tinnitus.  That was a full grant of the benefits sought, and 
the issue is no longer on appeal.

The issue of entitlement to service connection for a right 
ankle disability is remanded to the AMC in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.



REMAND

Under the VCAA Act of 2000, VA is obliged to provide an 
examination when the record contains competent evidence that 
the claimant has a current disability or signs and symptoms 
of a current disability, the record indicates that the 
disability or signs and symptoms of disability may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002). The evidence of a 
link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003). The threshold for getting an examination under the 
VCAA is low.  Buchanon v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The veteran's representative has argued that an examination 
is warranted.

In its prior remand, the Board instructed that the veteran 
should be provided an examination if competent evidence was 
received that the current right ankle disability was related 
to service.  Subsequently, the AMC received records of right 
ankle surgery performed in May 2002.  During surgery a 
"heavy scar" was noted throughout the anterior aspect of 
the right ankle laterally.  The operating physicians reported 
that the scar was due to extensive capsular injury to the 
anterior aspect of the ankle.

The veteran has asserted that the only right leg injury he 
ever experienced was during service in 1975.  On the other 
hand, service medical records show only an injury to the 
right knee, and there were no reports of right ankle 
disability until 1995.  An examination is needed to obtain a 
competent opinion as to the relationship between the current 
ankle disability and the injury in service.

Accordingly, the case is REMANDED for the following action:

1.  The AMC or RO should schedule the 
veteran for a VA examination to determine 
the etiology of any current right ankle 
disability.  The claims folder must be 
made available to the examiner for 
review.

The examiner is requested to answer the 
following question:  Is it at least as 
likely as not (50 percent probability or 
greater) that a current right ankle 
disability, is related to the veteran's 
period of active service or active duty 
for training, including the right leg 
injury reported in 1975?  The examiner 
should provide a rationale for all 
opinions.

2.  After completion of the above, if the 
claim is not fully granted, issue a 
supplemental statement of the case, 
before returning the case to the Board, 
if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


